DETAILED ACTION
This office action is response to 12/28/2021. Claim 2 is amended. No claim is newly added. Claims 2-21 are presented for examination.

Response to Arguments
Applicants’ arguments, see pages 9-10 in Remarks, filed on 12/28/2021 have been fully considered and the arguments are persuasive.  These rejections have been withdrawn. 

The e-Terminal disclaimers filed on12/28/2021 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Brenneman et al. (US 2009/0187962)  in view of Ali et al. (US 2014/0215559), further in view of Chiviendez et al. (US 2006/0156385), further in view of Fascenda (US 2004/0068653) alone or in combination fails to anticipate or render obvious the claim invention, 	


Ali et al. (US 2014/0215559) teaches a method for adaptive multifactor authentication including adapting the authentication method, after receiving a request for access from a user, by selecting one or more authentication factors from a plurality of authentication factors that are supported by an AP device as determined, for example, by a security policy.
Ting et al. (US 2007/0186106) teaches a multi-factor authentication method including receiving a request for access from a user, determining a user- specific policy, identifying policy data components and determining whether the user is denied or granted access.
Chiviendez et al. (US 2006/0156385) teaches a method for providing authentication using policy-controlled authentication articles and techniques including grouping challenge data elements based on a value of stored usage data, determining a number of challenge data elements in each group, comparing the number of challenge data elements in each group with a threshold value, and moving challenge data elements to other groups such that the number of challenge data elements in each group satisfies a desired condition based on comparing the number of challenge data elements in each group with the threshold value.
Fascenda (US 2004/0068653) teaches a shared network accessing system using different access keys including selecting a set of authentication parameters associated with an access point identifier and implementing an authentication process employing the set of authentication parameters.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 2-21 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432